DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 7/2/2020. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-14, step 1 analysis, the subject matter of claims 1-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-14 are directed to a method.
Claims 1-14 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-14 are directed to a method for assessing and ranking a set of trajectories and selecting one trajectory. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver assessing and ranking multiple driving paths and selecting a driving path. Thus, the claims recite a mental process.
Claims 1-14 do not include any revised step 2A, prong two, additional elements. Claims 1-14 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous or semi-autonomous ground vehicles).
Claims 1-14 include the step 2B additional element of verification modules. Claims 2-4 include the step 2B additional element of Trajectory Generators. Claims 5-7 include the step 2B additional element of a Decision Maker. Claims 11-14 include the step 2B additional elements of Safety-Relevant Verification Modules and Non-Safety-Relevant Verification Modules. Applicant’s specification does not provide any indication that the verification modules, Trajectory Generators, Decision Maker, Safety-Relevant Verification Modules, and Non-Safety-Relevant Verification Modules are anything other than conventional software modules. Assessing, ranking, and selecting a trajectory are well-understood, routine and conventional functions when claimed using a generic software module. Modules are widely prevalent and in common use in autonomous and semi-autonomous ground vehicles. A module is not significantly more than the judicial exception since it is a well-understood, routine and conventional feature previously known to the autonomous and semi-autonomous ground vehicle industry. Therefore, claims 1-14 are rejected under 35 U.S.C. 101.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the Selected-Trajectory selecting-device is software per se (software modules).
Further, claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Claims 15-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 15-20 are directed to software for assessing and ranking a set of trajectories and selecting one trajectory. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver assessing and ranking multiple driving paths and selecting a driving path. Thus, the claims recite a mental process.
Claims 15-20 do not include any revised step 2A, prong two, additional elements. Claims 15-20 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous or semi-autonomous ground vehicles).
Claims 15-20 include the step 2B additional elements of a Selected-Trajectory selecting-device, verification modules and a Decision Maker. Claims 16-18 include the step 2B additional elements of a Selected-Trajectory generating-device and trajectory generators. Applicant’s specification does not provide any indication that the Selected-Trajectory selecting-device, verification modules, Decision Maker, Selected-Trajectory generating-device, or trajectory generators are anything other than conventional software modules. Assessing, ranking, and selecting a trajectory are well-understood, routine and conventional functions when claimed using a generic software module. Modules are widely prevalent and in common use in autonomous and semi-autonomous ground vehicles. A module is not significantly more than the judicial exception since it is a well-understood, routine and conventional feature previously known to the autonomous and semi-autonomous ground vehicle industry. Therefore, claims 15-20 are rejected under 35 U.S.C. 101.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, “the so-called Selected Trajectory” is vague and indefinite.
Claims 2-14 depend on claim 1.
Regarding claim 15, “the so-called “Selected Trajectory”” is vague and indefinite.
Claims 16-20 depend on claim 15.

The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 15, “the Safety-Trajectory-selecting device” lacks antecedent basis.
Claims 16-20 depend on claim 15.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazzoli et al. (US-2017/0277193-A1, hereinafter Frazzoli).
Regarding claim 1, Frazzoli discloses:
A method to select one trajectory, the so-called Selected Trajectory, out of a set of trajectories (paragraphs [0099-0107] and FIG. 17, candidate trajectories-204, ranked candidate trajectories-248, and optimal trajectory-250);
 to be used by an autonomous or semi-autonomous ground vehicle (paragraph [0045] and FIG. 1, vehicle-10);
the method comprising the following steps: (paragraphs [0099-0107] and FIG. 15, generate a number of candidate vehicle trajectories over time T with planning engine, and evaluate performance metrics of candidate vehicle trajectories and identify optimal trajectory);
assessing said set of trajectories (paragraphs [0099-0100] and FIG. 3, assessment process-130, and costs-132);
with one, two, or a multitude of verification modules and returning Quality Assessments for each of the trajectories (paragraphs [0101-0106] and FIG. 3, prioritized and weighted rules-140);
ranking said trajectories with a Ranking Scheme, wherein the Quality Assessments are taken into account when ranking the trajectories (paragraphs [0107-0108]); and
selecting exactly one trajectory, the Selected Trajectory, based on the rank of the trajectories (paragraphs [0107-0110] and FIG. 3, executive process-150).
Regarding claim 5, Frazzoli further discloses:
wherein a Decision Maker is provided, which ranks the trajectories and/or selects the exactly one Selected Trajectory (paragraphs [0107-0110] and FIG. 3, executive process-150, minimum cost path-152, and controller process-170).
Regarding claim 6, Frazzoli further discloses:
wherein for ranking with the Decision Maker, other input for selecting the Selected Trajectory is taken into account (paragraphs [0057] and [0061]; and FIG. 2, sensors-52, vehicle state-54, vehicle conditioner-56, and data sources-64); and
in that the Decision Maker takes said other input into account when ranking the trajectories using the Ranking Scheme (paragraphs [0107-0111] and FIG. 3, world model process-84).
Regarding claim 7, Frazzoli further discloses:
wherein locally stored information is taken into account when selecting the Selected Trajectory (paragraph [0057] and FIG. 2, sensors-52, vehicle state-54, and vehicle conditioner-56); and
in that the Decision Maker takes said locally stored information into account when ranking the trajectories using the Ranking Scheme (paragraphs [0107-0111] and FIG. 3, world model process-84).
Regarding claim 8, Frazzoli further discloses:
wherein the Ranking Scheme is static (paragraphs [0094] and [0107]).
Regarding claim 9, Frazzoli further discloses:
wherein the Ranking Scheme is dynamic, in that it changes based on the input (paragraphs [0111-0112]).
Regarding claim 10, Frazzoli further discloses:
wherein each verification module, for assessing the trajectories, is adapted to execute at least one test on the trajectories (paragraphs [0100-0106]); and
wherein the at least one test is one of the following tests: Collision Probability Test, Vehicle Dynamics Test, Vehicle Stability Test, Legality and Regulations Test, Comfort and Convenience Test, Energy Efficiency Test, User-defined Preferences Test (paragraphs [0130-0154], Driver safety, Passenger comfort, and Environmental impact).
Regarding claim 11, Frazzoli further discloses:
wherein the Ranking Scheme distinguishes between Safety-Relevant Verification Modules and Non-Safety-Relevant Verification Modules (paragraphs [0107] and [0130-0154], Driver safety, Passenger comfort, and Environmental impact); and
wherein a Decision Maker by using the Ranking Scheme selects as Selected Trajectory a trajectory with the best safety rank (paragraphs [0107-0111]).
Regarding claim 12, Frazzoli further discloses:
wherein in the case that two or more trajectories have equal safety ranks, the Decision Maker selects by use of the Ranking Scheme out of said trajectories with equal safety rank a trajectory with the highest non-safety rank (paragraph [0107], after eliminating the candidate trajectory expected to cause a collision, a trajectory is selected from the two remaining candidate trajectories).
Regarding claim 13, Frazzoli further discloses:
wherein in the case that two or more trajectories have equal safety rank and equal non-safety rank, the Decision Maker by use of the Ranking Scheme and a Tie Breaker selects a Selected Trajectory (paragraph [0154]).
Regarding claim 14, Frazzoli further discloses:
wherein the Tie Breaker is an identifier of the Trajectory Generator of the respective Trajectory, or derived from locally stored information, or derived from other input (paragraphs [0057], [0061] and [0154]; FIG. 1, vehicle-10, rules of the road-16, driving practices-17, passenger preferences-19, and sensors-22; and FIG. 2, sensors-52, vehicle state-54, vehicle conditioner-56, and data sources-64).
Regarding claim 15, Frazzoli further discloses:
A Selected-Trajectory selecting-device for selecting one trajectory, the so-called “Selected Trajectory” out of a set of trajectories (paragraphs [0099-0107]; FIG. 1, computer system-18, world model-22, and algorithm process-28; and FIG. 15, generate a number of candidate vehicle trajectories over time T with planning engine, and evaluate performance metrics of candidate vehicle trajectories and identify optimal trajectory);
which Selected Trajectory is to be used by an autonomous or semi-autonomous ground vehicle (paragraph [0045] and FIG. 1, vehicle-10);
wherein the Safety-Trajectory-selecting device comprises one, two, or a multitude of verification modules (paragraphs [0101-0106] and FIG. 3, prioritized and weighted rules-140);
a Decision Maker (paragraphs [0107-0110] and FIG. 3, executive process-150, minimum cost path-152, and controller process-170); and
wherein the Safety-Trajectory-selecting device is adapted to execute a method according to claim 1 (paragraphs [0099-0110] and FIG. 17, candidate trajectories-204, ranked candidate trajectories-248, and optimal trajectory-250).
Regarding claim 19, Frazzoli further discloses:
A vehicle comprising the Selected-Trajectory selecting-device according to claim 15 (paragraph [0045] and FIG. 1, vehicle-10).
Regarding claim 20, Frazzoli further discloses:
wherein the vehicle is an autonomous or semi-autonomous ground vehicle (paragraph [0045] and FIG. 1, vehicle-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli, as applied to claims 1 and 15 above, and further in view of Yadmellat et al. (US-2020/0089245-A1, hereinafter Yadmellat).
Regarding claim 2, Frazzoli discloses generating multiple trajectories with a planning engine. However, Yadmellat discloses a method for determining a trajectory for an autonomous vehicle, including the following features:
wherein the set of trajectories is generated by two or more Trajectory Generators (paragraphs [0060-0063] and FIG. 3, candidate trajectory generator-350, and behavior-optimized trajectory generator functions-352(1-m)).
Yadmellat teaches that the use of behavior-optimized trajectory generator functions allows differently learning-based functions, or different rules-based functions, to be used by a candidate trajectory generator (paragraph [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the multiple, independent trajectory generators of Yadmellat into the method of selecting a best trajectory for an autonomous vehicle by evaluating multiple candidate vehicle trajectories based on a list of shared evaluating criteria of Frazzoli. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating a variety of possible trajectories. 
Regarding claim 3, Frazzoli discloses generating multiple trajectories with a planning engine. However, Yadmellat further discloses:
wherein each Trajectory Generator of the two or more Trajectory Generators generates one or more of the trajectories of the set of trajectories independently from the other Trajectory Generators (paragraphs [0060-0063] and FIG. 3, candidate trajectory generator-350, and behavior-optimized trajectory generator functions-352(1-m)).
Yadmellat teaches that the use of behavior-optimized trajectory generator functions allows differently learning-based functions, or different rules-based functions, to be used by a candidate trajectory generator (paragraph [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the multiple, independent trajectory generators of Yadmellat into the method of selecting a best trajectory for an autonomous vehicle by evaluating multiple candidate vehicle trajectories based on a list of shared evaluating criteria of Frazzoli. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating a variety of possible trajectories. 
Regarding claim 4, Frazzoli discloses generating multiple trajectories with a planning engine. However, Yadmellat further discloses:
wherein all Trajectory Generators are diverse, in that each of the Trajectory Generators uses different algorithms for generating trajectories then the other Trajectory Generators and/or each Trajectory Generator is implemented on different hardware (paragraphs [0060-0063] and FIG. 3, candidate trajectory generator-350, and behavior-optimized trajectory generator functions-352(1-m)).
Yadmellat teaches that the use of behavior-optimized trajectory generator functions allows differently learning-based functions, or different rules-based functions, to be used by a candidate trajectory generator (paragraph [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the multiple, independent trajectory generators of Yadmellat into the method of selecting a best trajectory for an autonomous vehicle by evaluating multiple candidate vehicle trajectories based on a list of shared evaluating criteria of Frazzoli. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating a variety of possible trajectories. 
Regarding claim 16, Frazzoli further discloses:
a Selected-Trajectory-selecting device according to claim 15, for selecting one trajectory, the Selected Trajectory, out of the set of trajectories generated by the trajectory generators (paragraphs [0107-0110] and FIG. 3, executive process-150). 
Frazzoli discloses generating multiple trajectories with a planning engine. However, Yadmellat further discloses:
two or more trajectory generators, which are adapted to generate the set of trajectories (paragraphs [0060-0063] and FIG. 3, candidate trajectory generator-350, and behavior-optimized trajectory generator functions-352(1-m)).
Yadmellat teaches that the use of behavior-optimized trajectory generator functions allows differently learning-based functions, or different rules-based functions, to be used by a candidate trajectory generator (paragraph [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the multiple, independent trajectory generators of Yadmellat into the method of selecting a best trajectory for an autonomous vehicle by evaluating multiple candidate vehicle trajectories based on a list of shared evaluating criteria of Frazzoli. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating a variety of possible trajectories. 
Regarding claim 17, Frazzoli discloses generating multiple trajectories with a planning engine. However, Yadmellat further discloses:
wherein each of the trajectory generators is adapted to generate one or more of the trajectories of the set of trajectories independently from the other Trajectory Generators (paragraphs [0060-0063] and FIG. 3, candidate trajectory generator-350, and behavior-optimized trajectory generator functions-352(1-m)).
Yadmellat teaches that the use of behavior-optimized trajectory generator functions allows differently learning-based functions, or different rules-based functions, to be used by a candidate trajectory generator (paragraph [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the multiple, independent trajectory generators of Yadmellat into the method of selecting a best trajectory for an autonomous vehicle by evaluating multiple candidate vehicle trajectories based on a list of shared evaluating criteria of Frazzoli. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating a variety of possible trajectories. 
Regarding claim 18, Frazzoli discloses generating multiple trajectories with a planning engine. However, Yadmellat further discloses:
wherein all Trajectory Generators are diverse, in particular in that each of the Trajectory Generators uses different algorithms for generating trajectories than the other Trajectory Generators and/or wherein each Trajectory Generator is implemented on different hardware (paragraphs [0060-0063] and FIG. 3, candidate trajectory generator-350, and behavior-optimized trajectory generator functions-352(1-m)).
Yadmellat teaches that the use of behavior-optimized trajectory generator functions allows differently learning-based functions, or different rules-based functions, to be used by a candidate trajectory generator (paragraph [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the multiple, independent trajectory generators of Yadmellat into the method of selecting a best trajectory for an autonomous vehicle by evaluating multiple candidate vehicle trajectories based on a list of shared evaluating criteria of Frazzoli. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of generating a variety of possible trajectories. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ford et al. (US-2019/0250617-A1) discloses a system for selecting a maneuver pattern from a ranked list, and in response to a comfort score assigned to the selected maneuver pattern being above a predetermined threshold, executing the maneuver pattern.
Fan et al. (US-2020/0150671-A1) discloses a system which ranks sample trajectories based on determined rewards, and controls an autonomous vehicle according to the highest ranked trajectory.
Blake et al. (US-2021/0191404-A1) discloses a system for selecting an operating path for an autonomous vehicle based on ranked candidate paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667